Citation Nr: 1042139	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia patella with Osgood-Schatter's disease of the left 
knee.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the RO that granted 
service connection for a left knee disability and assigned a 10 
percent rating, effective on August 24, 2005.

The  issue of a total rating for compensation purposes 
based on unemployability (TDIU) by reason of service-
connected disability has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and refers the matter to the AOJ for 
appropriate action.  

The appeal is being remended to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Subsequent to the issuance of the October 2009 Supplemental 
Statement of the Case (SSOC), the Veteran submitted a December 
2009 VA treatment record that shows slight instability in the 
left knee and progressively worsening knee pain.  

Also associated with the claims file are January and February 
2010 VA treatment records showing knee injections apparently to 
alleviate the Veteran's pain symptoms.  This new evidence has not 
been addressed by an SSOC.  

Neither the Veteran nor his representative expressed a desire to 
waive initial RO review of this additional evidence.  Thus, the 
Board cannot consider the evidence in the first instance.  See 38 
C.F.R. § 19.31; Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Consequently, 
the case must be remanded to the RO to consider the new evidence 
and conduct any further development deemed appropriate.

In light of the recently obtained medical evidence, the Board 
finds that the service-connected left knee disability has likely 
worsened since his most recent VA examination performed in March 
2009.  Accordingly, he should be scheduled for a VA examination 
to determine the current severity of the service-connected left 
knee disability.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated action 
in order to obtain all VA clinical records 
referable to treatment rendered the Veteran 
for his service-connected left knee 
disability beginning in 2010.  The Veteran 
also should be notified that he may submit 
additional medical evidence to support his 
claim for increase.  

2.  The RO schedule the Veteran for a VA 
examination to determine the severity of 
the service-connected left knee disability.  

All indicated testing should be performed.  
The claims folder should be made available 
to the examiner for review.  

The examiner should elicit from the Veteran 
and record a complete clinical history and 
identify detailed clinical findings 
referable to the service-connected left 
knee disability in terms of the Rating 
Schedule.  These should  include range of 
motion studies, tests of stability, and 
statements regarding related weakness, 
painful motion, incoordination, or 
additional functional impairment with 
repetitive motion or during flare ups.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for an initial increased rating for 
the service-connected left knee disability 
in light of all pertinent evidence and 
legal authority, including the additional 
records recently submitted by the Veteran.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative with a fully 
responsive  SSOC that includes clear 
reasons and bases for all determinations, 
and afford them with a reasonable 
opportunity for response.

Thereafter, if indicated, the matter should be returned to the 
Board for appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

